
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Critz submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the bill
		  (H.R. 639) to amend title VII of the Tariff Act of 1930 to clarify that
		  countervailing duties may be imposed to address subsidies relating to a
		  fundamentally undervalued currency of any foreign country.
	
	
		That immediately upon adoption of this
			 resolution the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare
			 the House resolved into the Committee of the Whole House on the state of the
			 Union for consideration of the bill (H.R. 639) to amend title VII of the Tariff
			 Act of 1930 to clarify that countervailing duties may be imposed to address
			 subsidies relating to a fundamentally undervalued currency of any foreign
			 country. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived. General debate shall be
			 confined to the bill and shall not exceed one hour equally divided and
			 controlled by the chair and ranking minority member of the Committee on Ways
			 and Means. After general debate the bill shall be considered for amendment
			 under the five-minute rule. All points of order against provisions in the bill
			 are waived. At the conclusion of consideration of the bill for amendment the
			 Committee shall rise and report the bill to the House with such amendments as
			 may have been adopted. The previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions. If the Committee of
			 the Whole rises and reports that it has come to no resolution on the bill, then
			 on the next legislative day the House shall, immediately after the third daily
			 order of business under clause 1 of rule XIV, resolve into the Committee of the
			 Whole for further consideration of the bill.
		2.Clause 1(c) of rule XIX shall not apply to
			 the consideration of the bill specified in section 1 of this resolution.
		
